Filed:   December 4, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 97-2043
                           (CA-97-1821-JFM)



John Wingert,

                                                Plaintiff - Appellant,

           versus

United States Government,

                                                 Defendant - Appellee.




                              O R D E R


    The Court amends its opinion filed November 19, 1997, as

follows:
    On page 2, first paragraph, line 3 -- the word "allged" is

corrected to read "alleged."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                       Clerk
                            UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-2043



JOHN WINGERT,

                                           Plaintiff - Appellant,

         versus


UNITED STATES GOVERNMENT,

                                            Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1821-JFM)


Submitted:   November 6, 1997         Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Wingert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) (West Supp. 1997). Appellant alleged the exis-

tence of a wide-ranging conspiracy between the Ku Klux Klan and the

United States Government to control him and cause him harm. We have
reviewed the record and the district court's opinion and find no

abuse of discretion. Wingert v. United States Gov't, No. CA-97-
1821-JFM (D. Md. June 11, 1997). Accordingly, we dismiss the appeal

as frivolous. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3